Name: Commission Regulation (EEC) No 1520/81 of 5 June 1981 altering the export levies on starch products manufactured from rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/6 Official Journal of the European Communities 6 . 6. 81 COMMISSION REGULATION (EEC) No 1520/81 of 5 June 1981 altering the export levies on starch products manufactured from rice Whereas it follows from applying the provisions contained in Regulation (EEC) No 3016/80 to the prices of broken rice that the levies at present in force should be altered as shown in the Annex to this Regu ­ lation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (3), as last amended by the Act of Accession of Greece, and in particular Article 6 (2) thereof, Whereas the export levies on starch products manufac ­ tured from rice were fixed by Regulation (EEC) No 3016/80 (4), as last amended by Regulation (EEC) No 1426/81 0 ; The export levies provided for in Article 6 (2) of Regu ­ lation (EEC) No 2742/75, fixed in the Annex to amended Regulation (EEC) No 3016/80, are altered as shown in the table annexed to this Regulation for the products listed therein . Article 2 This Regulation shall enter into force on 6 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1981 . For the Commission The President Gaston THORN (') OJ No L 166, (2) OJ No L 291 , 0 OJ No L 281 , (4) OJ No L 312, 0 OJ No L 142, 25. 6 . 1976, p . 1 . 19 . 11 . 1979, p . 17. 1 . 11 . 1975, p . 57 . 22. 11 . 1980, p . 26 . 28 . 5. 1981 , p . 24 . ANNEX to the Commission Regulation of 5 June 1981 altering the export levies on starch products manufactured from rice (ECV/tonne) CCT heading Description Export levy No 11.08 All Rice starch 32-25